Citation Nr: 1755788	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  14-16 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for a low back condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to July 1984 with an additional period of active duty for training from August 1982 to December 1982.  He was awarded the Army Service Ribbon.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In January 2017 the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  In conjunction with his Board hearing the Veteran waived Agency of Original Jurisdiction (AOJ) review of any evidence received since the last adjudication of the case by the RO.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800 (2017).

The issue of entitlement to service connection for a low back condition is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


VETERAN'S CONTENTIONS

The Veteran seeks a 100 percent rating for his PTSD, the only available schedular evaluation higher than his current 70 percent rating.  Concerning occupational impairment, the Veteran is already in receipt of a TDIU rating for his PTSD, his only service-connected disability, effective as of date of his claim.  Thus, the question for resolution in this case is whether the Veteran's PTSD symptoms cause total social impairment.  

FACTUAL FINDINGS

1. The record does not reflect that the Veteran has any point during the appeal period demonstrated the symptoms associated with a 100 percent rating, or other symptoms of similar severity, frequency, and duration.  

2. During his hearing the Veteran denied experiencing persistent delusions or hallucinations, grossly inappropriate behavior, and a persistent danger of hurting himself or others.  He also testified that while he could not remember some days in the past he could remember events that occurred the day before.  He added that he could remember the names of his brothers and sisters.

3. The symptoms associated with a 100 percent rating or other symptoms of similar severity, frequency, and duration have likewise not been shown in the other evidence of record.  Persistent delusions or hallucinations have not been shown, nor has the Veteran been shown to have gross impairment in thought processes or communication, inappropriate behavior, an inability to perform the activities of daily living, or any of the other markers of total occupational and social impairment due to his PTSD.  See September 2010 VA therapy record noting denials of suicidal and homicidal ideation; January 2012 mental status examination in connection with Social Security Administration (SSA) benefits claim noting full orientation, intact remote memory for date of birth, ability to perform counting tasks, serial 7s, and three-step commands, denials of auditory and visual hallucinations and paranoia, and clean clothing; and November 2012 VA examination report which did not note symptoms associated with the 100 percent rating, recorded that no signs of suicidal or homicidal ideation were apparent at the time of the examination and that the Veteran did not appear to pose any threat of danger or injury to himself or others.  

4. The Veteran's PTSD has not caused total social impairment at any time during the appeal period.  At the time of the hearing, he reported maintaining a relationship with his wife for the past 10 years and volunteering at the fire department.  He also testified that he and his wife visit her family together although such visits are often postponed.  The Veteran has additionally reported contacts with other family members and participating in social activities.  See September 2010 VA treatment record noting upcoming visit with sister; December 2010 VA treatment record recording that Veteran was living with his girlfriend, brother, and mother; April 2011 VA treatment record detailing the Veteran picking up something for his mother from the grocery store; June 2011 statement from Veteran's girlfriend that he attends church and visits family or best friends once per week; January 2012 SSA examination report recording Veteran's statement that he lives with his girlfriend, maintains contact with three of his children and two grandchildren, has contact with friends four times per week, and attends church when he is able to do so; November 2012 VA examination report noting that his current relationship had lasted 7 years to date; February 2014 statement that the Veteran had maintained his current relationship for the past 8 years.  Neither the January 2012 or November 2012 psychiatric examiners noted that the Veteran's PTSD causes total social impairment.  The Veteran did not testify that his psychiatric condition has worsened since the last VA examination.  


LEGAL CONCLUSION

The criteria for a rating in excess of 70 percent for PTSD are not met.  38 U.S.C.    §§ 1155, 5107 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As previously discussed, the record does not reflect that the Veteran has at any point demonstrated the symptoms associated with a 100 percent rating, or other symptoms of similar severity, frequency, and duration.  Persistent delusions or hallucinations have not been shown, nor has the Veteran been shown to have gross impairment in thought processes or communication, inappropriate behavior, an inability to perform the activities of daily living, or any of the other markers of total occupational and social impairment due to his PTSD.  

Moreover, the record does not reflect that the Veteran's PTSD symptoms cause total social impairment.  Rather, the Veteran has maintained a relationship with his wife throughout the appeal period, engages in semi-regular interactions with family members, and participates in community events and activities.  Although the Veteran has reported experiencing strained social relationships, as well as symptoms of chronic sleep impairment, hypervigilance, difficulty concentrating, anxiety in public places, nightmares, flashbacks, panic attacks, memory impairment for names of relatives, disturbances of motivation and mood, and avoidance, the Board finds that his symptoms are contemplated by the criteria for the current 70 percent rating or by the criteria for lower ratings.  

The Board has considered the Veteran's assertions as to his symptomatology and the severity of his condition, but, to the extent he believes he is entitled to a higher rating, concludes that the findings during medical evaluations are more probative than the Veteran's lay assertions to that effect.  

In summary, the Board finds that an initial rating in excess of 70 percent for PTSD is not warranted at any time during the period under appeal.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b) (2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

The Board is grateful to the Veteran for his distinguished and honorable service, and regrets that a more favorable outcome could not be reached.  


ORDER

An initial rating in excess of 70 percent for PTSD is denied.  


REMAND

Concerning his low back condition, the Veteran contends that he injured his low back when he was assaulted during service, resulting in his current low back condition.  The record contains a current diagnosis of lumbar strain with minimal degenerative changes.  See December 2011 SSA evaluation and x-ray report.  
A VA examination was scheduled in June 2015 but the Veteran did not appear for the examination.  The Veteran testified that he did not receive notice of the examination.  Given the Veteran's report, the Board will schedule the Veteran for another VA examination.

At this time, the Veteran is advised to cooperate in the development of his claim, and that it is his responsibility to report for any scheduled examination.  He is further advised that the future consequences of failure to report for any scheduled VA examination without good cause may include denial of his claim.  38 C.F.R.    §§ 3.158, 3.655.

Updated VA and private treatment records should also be obtained.  38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify any private medical providers who have recently treated him for his low back.  After securing any necessary releases, the AOJ should request any relevant records.  If any requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2. Obtain VA treatment records dating from June 2015 to the present.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

3. Schedule the Veteran for a lumbar spine examination. The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

a. Based upon the examination results and review of the record, the examiner should identify the presence of any lumbar spine disabilities present during the course of the claim.  If none are present, the examiner should report whether such have been present during the pendency of the claim (since August 2010).

b. If any lumbar spine conditions are present, is it at least as likely as not (50 percent probability or greater) that the condition is causally related to service?  Please explain why or why not.  In answering this question, the examiner should discuss the Veteran's report of receiving bruises to his back as the result of an in-service assault.  

A rationale for any opinions expressed should be      set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

4. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


